          Case 1:21-cv-00771-LTS Document 10 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD S. BRADFORD; GLENISS
 BRADFORD,

                                 Plaintiff,
                                                                 21-CV-0771 (LTS)
                       -against-
                                                                CIVIL JUDGMENT
 YOEL LEICHSTEIN; ASANDE EDWARDS;
 ABRAHAM IRIZARRY; MEERDEN EVANS,

                                 Defendants.

       Pursuant to the order issued August 17, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 17, 2021
           New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge
